                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   EASTERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES A. MILLER,                                 Case No. 1:12-cv-00353 DAD EPG (RMI)
                                                          Plaintiff,
                                   8
                                                                                            REPORT OF PRO SE PRISONER
                                               v.                                           EARLY SETTLEMENT PROCEEDING
                                   9
                                         M. ADONIS, et al.
                                  10                      Defendants.
                                  11

                                  12
Northern District of California




                                              A settlement conference was held on September 4, 2019, and the results of that proceeding
 United States District Court




                                  13   are indicated below:
                                  14          (1) The following individuals, parties, and/or representatives participated in the
                                  15              proceeding, and each possessed the requisite settlement authority:
                                  16              ( X ) Plaintiff, Charles Miller, Pro Se
                                  17              ( ) Warden or warden’s representative
                                  18              ( X ) Office of the California Attorney General, Allison Low and Anne Waddell
                                  19              ( ) Other:
                                  20          (2) The following individuals, parties, and/or representatives did not appear:
                                  21          _____________________________________________________________________
                                  22          (3) The outcome of the proceeding was:
                                  23              ( X ) The case has been completely settled. The court will retain administrative
                                  24      jurisdiction.
                                  25              ( ) The case has been partially resolved and counsel for defendants shall file a joint
                                  26      stipulation regarding those claims which have been resolved. The issues outlined on the sheet
                                  27      attached remain for this Court to resolve.
                                  28              ( ) The parties are unable to reach an agreement at this time.
                                   1         IT IS SO ORDERED.

                                   2   Dated: September 4, 2019

                                   3
                                                                  ROBERT M. ILLMAN
                                   4                              United States Magistrate Judge
                                                                  Sitting By Designation
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                   2
